Press Release CAE reports second quarter financial results for fiscal year 2014 and announces dividend increase · $119.7 million free cash flow(1) resulting in net debt-to-capital(2) of 38.7% · 13.4% consolidated operating margin up from 11.8% last quarter on stronger Civil and Military margins · 13 Civil full-flight simulator (FFS) sales in Q2 and five more since for 33 sales year to date · Consolidated book-to-sales(3) of 1.47x for $3.9 billion backlog(4) Montreal, Canada, November 13, 2013 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the second quarter ended September 30, 2013. Net income attributable to equity holders was $38.3million ($0.15 per share) this quarter, compared to $35.6 million ($0.14 per share) last year. Revenue for the quarter was $487.5 million, compared to $506.5 million in the second quarter last year. All financial information is in Canadian dollars. CAE’s Board of Directors today approved a one cent increase in CAE’s quarterly dividend to six cents per quarter. “We improved operating margins during the quarter in both Civil and Military, sustaining our confidence that performance will be stronger in the second half,” said Marc Parent, CAE’s President and Chief Executive Officer. “Our operational focus yielded strong free cash flow in the quarter of nearly $120 million, which enabled us to reduce net debt(5) below 40% of capital. We achieved a book-to-sales ratio of 1.47 on solid order intake and our backlog reached $3.9 billion. This includes a record $2.0 billion backlog in Civil, which is indicative of our sector leadership within a robust aerospace market. As a reflection of our confidence in CAE’s position and outlook, we are pleased to announce a 20 percent dividend increase.” Summary of consolidated results (amounts in millions, except operating margins) Q2-2014 Q1-2014 Q4-2013 Q3-2013 Q2-2013 Revenue $ 487.5 530.4 565.6 500.9 506.5 Operating profit (6) $ 65.2 62.8 66.9 59.8 64.0 As a % of revenue % 13.4 11.8 11.8 11.9 12.6 Net Income $ 38.2 45.4 45.7 37.2 35.9 Net income attributable to the equity holders of the Company $ 38.3 45.6 43.1 37.5 35.6 Backlog $ 3,939.4 3,714.5 3,717.8 3,462.8 3,561.3 Civil segments Revenue for our combined Civil segments decreased 6% in the second quarter to $269.3 million compared to $285.3 million last year. Second quarter operating income was $39.0 million (14.5% of revenue) compared to $45.2 million (15.8% of revenue) last year. We received 13 FFS orders in the second quarter and have since sold another five, bringing us to 33 year to date. During the quarter we signed long-term contract renewals with Jazz Aviation and Execaire for training services and we commenced training at our new centre in New Delhi, India with our joint venture partner, Interglobe, the parent of Indigo Airlines.
